Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/09/2022. Claims 5, 7, 9, 11, 13, 14, 16, 18 and 20 have been amended. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/09/2022 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for displaying answers to a question. The detailed implementation indicates: (1) A method for displaying answers to a question, comprising: computing an overlap between a question vector associated with a question text and each of N answer vectors associated with N answer texts associated with the question text to obtain a set of N measures of question-answer similarity; (2) Determining a quality ranking of the N answer texts based at least partially on the set of N measures of question-answer similarity; and  (3) Displaying one or more of the N answer texts on a user interface in an order based at least partially on the quality ranking..
	


Pertinent Art
4.	Agarwal et al, US 20140141401, discloses automatically searching sources of data containing passages to produce candidate answers to the question, wherein the process comprises: The system automatically creates a scoring feature-specific matrix for each scoring feature. Each scoring feature-specific matrix has a score field for each different combination of text passage and question term (vector), and each score field holds a score value (vector value) indicating how each different combination of text passage and question term supports the candidate answers as being a correct answer to the question. Next, such methods/systems automatically combine multiple such vectors to produce a combined vector score for each of the candidate answers, and then rank the candidate answers based on the combined scores.



 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
05/16/2022

/HUNG D LE/Primary Examiner, Art Unit 2161